Citation Nr: 0614110	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-21 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969, to include a period of 11 months and 29 days in 
the Republic of Vietnam, for which he has received several 
awards/medals, to include the Combat Infantryman's Badge and 
the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO) denying claims of 
entitlement to service connection for PTSD and low back pain.  
The Wilmington, Delaware, RO notified the veteran of that 
decision and has thereafter maintained jurisdiction over his 
claims folder

The issue of entitlement to service connection for a lower 
back disability will be addressed in the REMAND portion of 
the decision below.  It will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.


FINDING OF FACT

The veteran engaged in combat while serving in the Republic 
of Vietnam and he has a current diagnosis of PTSD that is 
linked to his combat-related stressors.


CONCLUSION OF LAW

The veteran's PTSD was incurred during service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).



REASONS AND BASES FOR THE FINDING AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim for service connection 
for PTSD.  

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

In order to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the above requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(d), (f); 
see Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); see 
also 38 U.S.C.A. § 1154(b).

As indicated earlier, the veteran served in the Republic of 
Vietnam for 11 months and 29 days and received several 
awards/medals for that service, to include the Combat 
Infantryman's Badge and the Purple Heart Medal.  He served as 
a light weapons infantryman.  He is therefore considered a 
combat veteran.  Accordingly, his lay testimony by itself may 
be sufficient to establish the occurrence of any claimed 
stressors, provided they are consistent with the 
circumstances and conditions of his service.

The Board finds that the veteran has reported stressors that 
are consistent with the circumstances and conditions of his 
service in Vietnam, to include having been ambushed by the 
enemy and having sustained shrapnel wounds for which he was 
awarded the Purple Heart Medal.  He has also claimed having 
seen other comrades wounded and killed, to include his 
platoon sergeant, who he has reported was blown up by an RPG 
rocket, losing his legs and an arm and dying a few days 
later.  These stressors are deemed credible and, inasmuch as 
they are entirely consistent with the circumstances of the 
veteran's service, they are deemed confirmed.

The remaining question is whether the veteran has PTSD and, 
if he does, whether the PTSD is etiologically related to 
service.  

The veteran has acknowledged not having received psychiatric 
treatment for many years, or currently, and not having been 
diagnosed with PTSD until very recently.  However, he argues 
(see VA Form 9 dated in July 2004) that "that doesn't mean I 
don't have a problem," as he does have symptoms of PTSD, 
being constantly on edge and stressed out, and having 
constant thoughts (flashbacks) of his Vietnam experience.

On VA PTSD examination in August 2002, the veteran 
acknowledged that he did not currently receive psychiatric 
treatment, but indicated that his private doctor prescribed 
an antidepressant, which he took twice a day.  The examiner 
stated that he reviewed the veteran's claims file and 
confirmed that the veteran's history was accurate in terms of 
his reported combat experiences which the veteran considered 
traumatic to himself.  The veteran's reported PTSD symptoms 
included constant memories about his war experiences, 
nightmares, and intense startle reactions, especially shortly 
after service.  He also stated that he avoided wooded areas, 
as they would remind him of Vietnam.  The examiner noted that 
the veteran "did provide information on his reply to 
questions that indicate significant combat experiences and 
exposure to extraordinarily distressing situations."

In the examiner's opinion, the veteran seemed to have only 
transient and mild reactions of tensions and angry moods in 
reaction to stimuli that reminded him of his Vietnam 
experience.  Nevertheless, he stated that "I do think that 
the diagnosis of [PTSD] is warranted as Axis I diagnosis."  
The criterion of a current diagnosis of PTSD is met in this 
case.  

The August 2002 PTSD examination also satisfies the 
requirement that there be competent evidence linking the 
diagnosis to inservice stressors.  

In regards to the criterion of credible supporting evidence 
that the claimed in-service stressor occurred, because the 
veteran has combat status and has claimed combat-related 
stressors, specific credible supporting evidence of those 
stressors is not required, as indicated earlier.  Moreover, 
as also explained earlier, the veteran has provided stressors 
that are entirely consistent with the circumstances of his 
service.

Thus, all three of the criteria for the grant of service 
connection for PTSD are met.  Service connection for PTSD is 
therefore granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).


ORDER

Service connection for PTSD is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's service medical records reveal that the veteran 
received medical treatment for low back pain on two occasions 
in March 1968.  His service records reveal that he was 
already stationed in Vietnam by that time.  The veteran 
contends that he has a current low back disability that is 
etiologically related to service.

The RO's November 2002 denial of the veteran's claim for 
service connection for a lower back disability was based on a 
finding that, even though there was evidence of treatment for 
low back pain during service in March 1968, there was no 
evidence of "permanent residual or chronic disability."

Because there is evidence of inservice treatment for low back 
pain and the veteran is a combat veteran who was awarded the 
Purple Heart Medal and has offered reports that are 
consistent with the circumstances and conditions of his 
combat service, it is necessary to clarify whether a current 
low back disability exists and, if it does, obtain an opinion 
as to its most likely etiology.  Unfortunately, VA has not 
yet examined the veteran's back nor obtained an etiology 
opinion.

Also, it appears that VA may be able to secure records from a 
Dr. Bruce J. Rudin, a private orthopedic surgeon with offices 
in the State of Delaware, who the veteran has identified as 
having performed his second back surgery in February 2001.  
The RO attempted to secure these records by contacting this 
physician, by letter dated in August 2002, which was sent to 
an address that was provided by the veteran in May 2002.  
Apparently, no response was received to this letter from the 
RO.

In his Informal Hearing Presentation of January 2005, the 
veteran's representative provided VA with a new address for 
Dr. Rudin, which is presumably his current address.  The 
Board has also found on the Internet a third address for Dr. 
Rudin, which is slightly different than the one provided by 
the veteran's representative.

Inasmuch as the record confirms treatment for low back pain 
during service in a veteran that is considered a combat 
veteran, and the veteran is claiming a current low back 
disability as a result of service, it is the Board's opinion 
that VA's duty to assist him requires that this case be 
remanded to secure this additional data that is still missing 
in this case.

In his Informal Hearing Presentation of January 2005, the 
veteran's representative also argued that VA has yet to ask 
the veteran to either furnish, or identify, the records 
reflecting his alleged first back surgery.  The veteran's 
representative further argues that the fact that the veteran 
has indicated that that physician is deceased does not 
necessarily mean that those records no longer exist and that 
VA has a duty to try to secure these records.  The Board 
agrees.

Accordingly, the claim for service connection for a low back 
disability is REMANDED to the RO, via the AMC, for the 
following action:

1.  The RO/AMC should contact Dr. Bruce J. 
Rudin and request copies of all records 
reflecting medical treatment furnished to 
the veteran for his lower back, to include 
the reported back surgery of February 201.  
The letter should be sent to the following 
two addresses:  (a) 4745 Ogletown Stanton 
Road, Suite 225, Newark, DE  19713; and 
(b) 4102 Ogletown Stanton Road, Newark, DE 
19713.  Copies of these letters should be 
made part of the veteran's claims folder.

If the efforts by the RO/AMC to secure the 
above records are unsuccessful, the RO/AMC 
should notify the veteran of this fact and 
offer him an opportunity to furnish the 
records himself or provide a better 
address for Dr. Rudin.

2.  The RO/AMC should ask the veteran to 
provide the date of his first back 
surgery, as well as the name and address 
of the physician who performed that 
surgery, and the name and address of the 
medical facility where that procedure took 
place.  The RO/AMC should invite the 
veteran to either furnish copies of those 
records, if he has them, or authorize VA 
to attempt to secure them on his behalf.  
The RO/AMC should then act accordingly, 
ensuring to document all this development 
in the record in full.

3.  Once the above development has been 
completed and documented in the record, 
the RO/AMC should schedule the veteran for 
a VA medical examination of his lower 
back.

The RO/AMC should ask the examiner to 
review the claims folder in conjunction 
with the examination and note such review 
in the examination report or in an 
addendum.

The RO/AMC should then ask the examiner to 
interview the veteran, obtain the 
veteran's account regarding his lower back 
injury during service, if any, examine the 
veteran's lower back, and then provide any 
appropriate diagnosis.  If any disability 
of the lower back is diagnosed, the 
examiner should offer an opinion as to its 
most likely etiology.  Specifically, the 
examiner should opine as to whether it is 
at least as likely as not that the 
diagnosed lower back disability is 
etiologically related to service.

The RO/AMC should ask the examiner to 
provide a full rationale for all of 
his/her opinions and conclusions.

4.  The RO/AMC should then re-adjudicate 
the claim.  If the benefit sought on appeal 
is not fully granted, the RO/AMC should 
issue an SSOC before returning the case to 
the Board, if otherwise appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


